This is a suit by Mollie C. Hayward against the Mutual Life Insurance Company of New York, on a policy for the sum of $10,000, issued by said company, in her favor, upon the life of her husband, Richard Hayward. The company interposed the defense, that the insured committed suicide, contrary to the terms and express warranty in said policy contained, and that in consequence thereof the policy was avoided. Mollie C. Hayward died suddenly during the trial, and by agreement, and for the purpose of protecting the rights of the beneficiaries under the policy, one W.H. Beasley was appointed temporary administrator of her estate. Before the commencement of the trial the defendant company filed, under the statute, an admission that the plaintiff had a good cause of action, as set out in her petition, except as same might be defeated by the matters of defense pleaded by it.
The condition and warranty pleaded and relied on by the company, as contained in the policy, is in these words: "I also warrant and *Page 319 
agree, that I will not die by my own act during the said period of two years."
There was a verdict and judgment for the plaintiff in the District Court, from which an appeal was prosecuted, in due time and order, to the Court of Civil Appeals for the First Supreme Judicial District. That court reversed the judgment of the District Court, upon the sole ground that the verdict of the jury was against and unsupported by the evidence. The facts justifying this conclusion of the Court of Civil Appeals are thus summarized by Chief Justice Garrett:
"Briefly stated, the facts show that the insured died at the Hotel Moser, in the city of St. Louis, Wednesday, December 16, 1891. He was a resident of Houston, Texas, but was in St. Louis for the purpose of preparing himself to go to work as a travelling salesman for the Curtis  Co. Manufacturing Company, of St. Louis, by which he was engaged as such on November 11, 1891; he reached St. Louis about November 20th, and remained there until he died; he was stopping at the Hotel Moser, and went daily to the place of his employers to prepare to start upon his first trip as travelling salesman. On Monday, December 14th, he was at his employers' place of business, seemed cheerful and in good spirits, and left there, expecting to return about 4 o'clock in the afternoon of the next day. He did not return, and John Stuart, the secretary of the Curtis  Co. Manufacturing Company, who happened to be in the neighborhood of his hotel, called to see him at his room between 9 and 10 o'clock Tuesday night, and remained with him about an hour, and left him about 10 o'clock. Stuart found Hayward in his room complaining of a fever and headache; and, as Stuart had heard, he had not been out of the hotel that day. Stuart saw medicine in the room, but Hayward did not seem to be seriously ill.
"On Wednesday morning, December 16th, between 7 and 8 o'clock, as Patrick Cassidy, houseman for the hotel, was passing through the halls, he heard groaning and heavy breathing in Hayward's room. He knocked at the door, but receiving no answer, he unlocked it with a pass key and entered the room, where he found Hayward lying on the bed in his shirt and drawers, and partially covered with a blanket. He was unconscious and appeared to be dying, and his skin showed a bluish discoloration. There was no one else in the room. Cassidy called for a doctor through a speaking tube connecting the room and hotel office, and Whitsen, the bookkeeper of the hotel, went up immediately. The two then made an examination of the room. Cassidy testified, that he 'saw some papers, like powder papers, used by doctors and druggists, open on the table, but their contents were gone.' He also saw on another smaller table a small empty bottle, with no label on it; but could not tell what the contents had been, either by looks or smell. He looked to see if he could find any trace of morphine or other drugs. He also saw on the small table some letter heads and envelopes of the Curtis  Co. Manufacturing Company, and on the same *Page 320 
table a note written on a scrap of paper, apparently torn off a letter head. His recollection of the contents of the note was, that it was addressed to some one, he did not remember the name; it directed the person to telegraph some one at Houston, Texas, whose name he didn't remember, and then followed the words: 'I have broken my sworn vow. I have ceased to live, and am no longer a man.' He did not remember whether any name was signed or not. Other witnesses testified as to the existence of the note and its contents. The note was not produced on the trial, but its existence was conclusively established, and as to the contents, the testimony of the witnesses varied but little. It was addressed to John Stuart, and, according to the testimony of John Edmonstone, the police reporter of the St. Louis Republic, who made a copy thereof, it ran: 'Telegraph Sam Allen, lumber dealer, at Houston, Texas, I have ceased to be a man. I have broken a sworn vow. Richard Hayward.'
"Allen testified, that about December 16, 1891, he received a telegram from St. Louis, from the man who kept the hotel where Hayward is said to have died, signed Moser, he thought in substance as follows: 'Sam Allen, Houston, Texas: Richard Hayward dead. I have broken the sworn vow. I have ceased to be a man. R. Hayward.' This telegram he gave to Mrs. Hayward. There can be no doubt that Hayward wrote this note.
"Dr. J.D. Irwin, a witness, testified: 'My name is Judson D. Irwin. I reside in the city of St. Louis, Mo., and am a physician by profession. I graduated from the Rush Medical College, of Chicago, in the year 1879, and have practiced ever since. I remember the death of one Richard Hayward, on or about December 16, 1891, a guest at the Hotel Moser, in the city of St. Louis, Mo. I was the physician in attendance on the said Hayward on the day of his death. I first saw Hayward at about 8 o'clock in the morning. I went to his bedroom in the Hotel Moser and found him in a comatose condition, breathing heavily, with a bluish cast about his face, and he bad all the symptoms of a person under the influence of morphine. I gave him the usual remedies for morphine poisoning. He never became conscious, but continued to grow weaker up to the time of his death, which took place between 2 and 3 o'clock that same afternoon. My conclusion was, that he died from an overdose of morphine. I recollect the case, and have also refreshed my memory from the records of the recorder's office. I observed the effects of morphine — deep, heavy breathing, with a slight discoloration of the skin, contraction of the pupils of the eyes, and unconsciousness. In my opinion, as a physician, an overdose of morphine was the cause of Hayward's illness and his death.' On cross-examination, Dr. Irwin stated, that there was no post-mortem examination of the body. Hayward was in an unconscious condition when he first saw him, and remained so all the time up to the time of his death. He made no analysis of any bottle found in the room. He remembered *Page 321 
a small bottle or vial in the room, but at the time he testified he did not remember whether there was a label on the bottle or not.
"Dr. Beasley testified, that he had known Hayward for about eight years, and had attended him in sickness several times. The last time he had treated him was for apoplexy, about eight or nine months before his death. He had noticed this apoplectic tendency in Mr. Hayward the one time; that was eight or nine months before he went to St. Louis. He thought the external conditions of Hayward as related by counsel were not conclusive proof of morphine poisoning. There was much expert medical testimony as to whether the conditions indicated morphine poisoning or apoplexy, the decided weight of which was, as we think, that morphine poisoning was the cause of the death.
"In order to show a motive for the commission of suicide, the defendant showed that Hayward was involved in debt; but on the other hand, it appeared that he was cheerful and anxious to get started upon his trip. Evidence that he was drinking to excess while he was at the hotel was met with evidence not only as to his general temperate habits, but the testimony of Stuart and others with whom he was associated in St. Louis, that he was daily at his work and drank nothing during the day, except perhaps a glass of beer at luncheon. We have not deemed it necessary to state other evidence than that of facts immediately attendant upon the death of Hayward, because, if it were not for the note which was found upon the table in the room, there would be no reason to disturb the verdict of the jury. The note, however, can not be accounted for upon any other hypothesis, consistent with the facts in the case, than that Hayward died by his own hand. It is a stubborn fact, which must be considered in the determination of this issue. As before stated, there can be no question as to its existence and authenticity. It was addressed to John Stuart, the secretary for the company for which Hayward worked, and the friend who had given him employment. It requested Stuart to telegraph Sam Allen, of Houston, Texas, a man who was also his friend, something, which, under the circumstances, must necessarily be of his death. We need not inquire why he had ceased to be a man, or what sworn vow he had broken, except to say, that this language is not consistent with the theory that the morphine was taken accidentally. The verdict was contrary to the evidence, and against the manifest weight of the evidence."
It must be evident, therefore, that there was cogent and convincing evidence supporting the conclusion of the Court of Civil Appeals, that Richard Hayward committed suicide. It is not a debatable question, that the court on a consideration of all the evidence found, as a distinct fact, that he did commit suicide. This, then, was their judgment upon the facts, and this judgment is certainly not without evidence for its support.
The Act of the Legislature of this State, approved April 13, 1892, among other things, provides, that the judgment
of the Court of Civil *Page 322 
Appeals shall be conclusive upon the facts of a case; and if the judgment of the Court of Civil Appeals reversing the judgment of the District Court, upon the ground that the verdict of the jury was unsupported by the evidence, was but a decision on the facts and a judicial expression of the opinion of that court as to what the testimony proved, there would seem to be no question but that their conclusion as to the effect and probative force of the evidence is not subject to review by this court.
The defense interposed involved of necessity an issue of fact; the evidence offered by the defendant was tendered to support this issue; the verdict of the jury involved indisputably a finding that there was no suicide proven; and when it was decided by the Court of Civil Appeals that this verdict of the jury was unsupported by the evidence, there would seem to be no escape from the conclusion that this action of the Court of Civil Appeals involved an exercise of their judgment on the facts; and that this judgment was, in effect, that Richard Hayward did commit suicide, as alleged by the defendant company in its answer. It may be, that in some sense the action of the Court of Civil Appeals in reversing the judgment of the District Court may be said to be an exercise of their judgment as to a matter of law; but if it be conceded that the court found that Hayward committed suicide, this legal conclusion would confessedly follow. It is said by the Supreme Court, in the case of Land Company v. McClelland Bros.,86 Tex. 187, that "to recite the uncontroverted facts of a case demands no act of judgment in the sense in which that term is used in the statute. What is meant is, that the decision of that tribunal upon questions of fact, that is to say, questions upon which there may be some conflict in the evidence, shall be final, and not the subject of review in this court." Now, then, in this case, was not the issue of fact of prime importance: did Richard Hayward commit suicide? Was not the testimony, to put it as favorable to the plaintiffs in error as the record will justify, on this issue conflicting? Has not the Court of Civil Appeals expressed their deliberate judgment and recorded their opinion that the whole testimony shows as a fact
that Richard Hayward committed suicide? This was as much a fact to be found as that (in the absence of any admission) a policy was issued, or that insured had died. If this judgment of the Court of Civil Appeals on the facts is not conclusive on this court, it would seem that in every case where the jury had found a fact to be true, that a contrary finding of the Court of Civil Appeals might be wholly disregarded by this court, and in such character of cases their judgment on the facts would not be conclusive.
The case of Railway v. Levine et al., 87 Tex. 437, sustains this view. There had been a verdict against the railway company in that case for the value of certain cotton alleged to have been burned by the negligence of the company. On appeal to the Court of Civil Appeals, the judgment of the District Court was affirmed. The railway *Page 323 
company made an application to this court for a writ of error. In passing upon the application the Supreme Court say: "Plaintiff in error claims that there was no evidence of negligence on the part of the defendant, and that the court erred in submitting that issue to the jury. If this contention as to the evidence is sound, the application should be granted. It is the established law in this State, that when fire is set out by sparks from an engine on a railroad, the law presumes negligence, and the plaintiff is entitled to recover for damages done by the fire so set out, unless the railway company shall prove that its engine was provided with the best approved apparatus for arresting sparks and preventing their escape, and properly operated. In other words, the proof that the fire which destroyed plaintiff's property was set from an engine on defendant's railroad made a prima facie case, upon which he was entitled to recover, in the absence of proof by the railroad company required to rebut the presumption. Consequently the question as to negligence or not becomes a question of fact to be determined upon the evidence. The credibility of the witnesses and the weight to be given to their evidence are matters to be decided by the jury. It is apparent, therefore, that it can not be said that there is no evidence of negligence, when the evidence is such as to give a right of recovery if not rebutted. This being the case, it is not within the power of this court to determine the issue made by the evidence; it is a question of fact; and no matter how overwhelming the rebutting evidence may be, the Constitution and laws of the State have denied jurisdiction to this court. We would not be understood as asserting that a jury may with impunity disregard evidence and find against it, but the authority to set aside a verdict in such cases is vested, first in the judge of the District Court, and secondly in the Court of Civil Appeals. However much we might differ with the Court of Civil Appeals as to the effect of the evidence in this case, we must, in the exercise of the jurisdiction conferred upon this court, abstain from assuming authority delegated to that court."
The case of Railway v. Echols, 87 Tex. 339, even more strongly supports our view. That was a suit by Echols against the Texas  New Orleans Railway Company for damages for personal injuries received while in its employment. The jury found, under instructions of the trial court submitting that issue to them, for the plaintiff, on the ground that the defendant had failed to provide the plaintiff with a reasonably safe place in which to work. "The Court of Civil Appeals," say the Supreme Court, "ignored this issue, and found that the railroad company was guilty of negligence and liable to the plaintiff, because it did not prescribe rules and regulations for the performance of the work whereby the plaintiff would have been protected from the negligence of other employes. By this they virtually found against the plaintiff upon the issue on which his case was tried in the District Court. In fact, the court discredits the only evidence upon which *Page 324 
plaintiff's claim that the place was rendered unsafe by reason of the improper directions of the defendants' foreman, is based, and finds that no directions were given for securing the remaining portion of a stack of ties. This court is bound by the facts found by the Court of Civil Appeals, at least where the evidence is conflicting, as in this case, and we have no authority to go behind the action of that Court, whatever might be our opinion on the subject. If the Court of Civil Appeals had found that the foreman of the defendant gave directions as to the manner of securing the broken stacks, which caused them to be left in a dangerous condition, this court would have been bound by that finding upon conflicting evidence, and we are equally bound when the court has found that no such directions were given. It is the province of the jury first to pass upon the facts, and the Court of Civil Appeals is vested with authority to review their finding thereon; but this court has no such authority, if there be any evidence to sustain the conclusions of the Court of Civil Appeals. If we should do as requested and look to the facts, this court would usurp the authority of another court, and deprive the defendant of his right to have the judgment of the Court of Civil Appeals upon the questions of fact."
Again, in the case of Railway v. Cannon, ante, p. 312, Chief Justice Gaines, speaking for the court, says: "There was a conflict in the evidence adduced upon the trial; and there are assignments which claim, in effect, that the verdict of the jury upon material issues is against such a preponderance of the testimony that it ought to be set aside. It is also claimed, that damages awarded by the verdict are excessive. It is not only the peculiar province of the Court of Civil Appeals to determine the questions so presented, but their determination of such issues is final."
Further elaboration or discussion is deemed unnecessary. These cases, and the opinions here expressed, will illustrate our view of the question before us.
The writer joined in granting the writ of error in this case, though then having some doubt as to whether a writ should have been granted. Subsequent investigation and reflection has convinced him that this court is without jurisdiction to review the only question which would have justified us in granting the writ of error.
It is therefore adjudged by the court, that the order heretofore entered herein granting a writ of error be set aside, and that the application be dismissed, at the cost of the applicant therefor.
Order granting writ of error set aside, and applicationdismissed.
Delivered June 14, 1895.
                       DISSENTING OPINION.